Citation Nr: 1716798	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1982 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case was previously before the Board in June 2014 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran meets the schedular criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a), as his service-connected disabilities are a combined 90 percent disabling since January 1, 2007 (date after retirement from service).  His educational history includes 4 years of college.  

In this case, the evidence is unclear whether the Veteran has been gainfully employed since his retirement from service.  See, e.g., December 2007 VA general examination (noting the Veteran bought a business - reception hall saloon); January 2014 VA treatment record (noting the Veteran's report of owning four businesses, one of which is a bar); cf. July 2016 VA Form 21-8940 (indicated he worked from July 2012 to August 2012 with the United States Postal Service); September 2016 VA Form 21-4192 (the United States Postal Service listing the Veteran worked as a rural route carrier from July 20, 2012 to September 17, 2012, but could not perform the duties of employment due to his back).  Accordingly, the Board finds that efforts should be taken to determine the Veteran's employment status since his retirement from service.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records dated since January 2017, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. Undertake appropriate efforts to determine the Veteran's annual income from 2007 to the present, to include acquiring Social Security Administration earning statements.  The Veteran should be notified that he may submit supporting documentation, such as copies of his tax returns, or other financial information, if he so desires.  These efforts should be associated with the claims file.  

3. After completing the above, schedule the Veteran for an appropriate VA examination(s) to assess the manifestations and severity of his service-connected disabilities.  All appropriate tests should be conducted.  All findings, along with a fully articulated medical rationale for all opinions, should be set forth in the examination report(s).  

4. Then readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

